Citation Nr: 1329232	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from May 1952 to May 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2010 rating decision. 

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to insure a 
total review of the evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At his hearing before the Board in June 2013, the Veteran 
testified that he had undergone a hearing test on June 12, 
2013.  He indicated it was his intention to submit it to the 
Appeals section of the RO.  Unfortunately, this piece of 
evidence has not yet been associated with either the 
Veteran's claims file or his Virtual VA file.  

The Veteran also testified that he had received hearing aids 
from a private doctor although he stated in his notice of 
disagreement that he received hearing aids from the VA 
PAHCS, Monterey clinic staff.  As such, it is unclear 
whether the Veteran has received any private hearing 
treatment.

As such, a remand is necessitated.  Since it is necessary to 
remand the case to obtain missing evidence, the RO should 
also take this opportunity to schedule a VA examination, 
since the last one was done approximately three years ago.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify any 
private hearing treatment he has received 
since June 2010, and then obtain any 
identified records which are not yet of 
record.

2.  Obtain all VA treatment records for 
the Veteran from June 2010 to the present; 
to specifically include the report from 
his June 12, 2013 audiometric test.

3.  Schedule the Veteran for a VA 
audiological evaluation.

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



